internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-112389-00 date december re decedent spouse son daughter x y marital trust son’s trust daughter’s trust date date dear this is in response to your letter of date and prior correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to sever several trusts pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax gstt regulations and to make a reverse_qtip_election under sec_2652 decedent died testate on date survived by spouse and two children son and daughter under the terms of decedent’s will a credit_shelter_trust was created under article iv and a residuary marital trust was created under article vi son is the executor of decedent’s estate and son and a bank are co-trustees of the marital trust under the terms of article iv the credit_shelter_trust is to be held for the benefit of spouse during her lifetime and on her death the trust is to be divided into separate trusts one held for the benefit of son and his issue and one held for the benefit of daughter and her issue plr-112389-00 under the terms of article vi the trustees of the marital trust are to pay trust income to spouse in quarterly installments and at any time such amounts of principal that the trustees may in their discretion determine upon spouse’s death the trust was to be divided into two separate trusts one trust for the benefit of son and his issue son’s trust and one trust for the benefit of daughter and her issue daughter's trust son as executor of decedent’s estate retained an attorney for purposes of preparing decedent’s federal estate_tax_return form_706 decedent's_estate timely filed form_706 in on decedent's_estate tax_return decedent's_estate elected to treat the property passing to the marital trust as qualified_terminable_interest_property qtip under sec_2056 and claimed a marital_deduction for dollar_figurey passing to the trust however there was no indication on the estate_tax_return that the marital trust was to be divided into a gstt exempt trust and a gstt nonexempt trust further with respect to the marital trust no reverse_qtip_election under sec_2652 was made and no allocation of decedent’s gstt exemption was made by the executor spouse died on date after spouse’s death the marital trust was divided into two equal shares and administered as two separate trusts son’s trust and daughter’s trust as provided under article vi no allocation of gstt exemption was made on spouse’s estate_tax_return the executor of decedent’s estate has petitioned the appropriate state court to take certain action described below with respect to the marital trust son’s trust and daughter’s trust the court has granted the petition pending a favorable private_letter_ruling under the petition the marital trust first will be severed into two separate trusts effective as of the date of the decedent's death the gstt exempt marital trust and the gstt taxable marital trust the gstt exempt marital trust will consist of a fraction of the value of the marital trust the numerator of the fraction will be x the amount of decedent’s unused gstt exemption reduced by the amount automatically allocated to the credit_shelter_trust pursuant to the rules of sec_2632 and the denominator will be y the value as finally determined for federal estate_tax purposes of the property passing to the marital trust the gstt taxable marital trust consists of the remaining portion of the marital trust after the severance the executor of decedent’s estate will make a reverse_qtip_election under sec_2652 with respect to the gstt exempt marital trust the trustees next propose to sever son’s trust into son's gstt exempt trust and son's gstt taxable trust son’s gstt exempt trust will consist of a fraction of the value of son’s trust determined as of the date of severance the numerator of the fraction will be x and the denominator will be y son's gstt taxable trust will consist of the remaining portion of the son's trust similarly the trustees propose to sever daughter's trust in the same manner it is represented that no transfers to skip persons with respect to the decedent or plr-112389-00 spouse have been made from son’s trust or daughter’s trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2044 any property in which a decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent's gross_estate sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person under sec_2611 a generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip in general the tax is computed by multiplying the taxable_amount by the applicable_rate the applicable_rate is the highest federal estate_tax rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made the applicable_fraction is a fraction the numerator of which is the amount of the gstt exemption available under sec_2631 allocated to the trust and the denominator of which is i the value of the property transferred to the trust reduced by ii the sum of i the federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 and sec_2522 with respect to such property sec_2631 provides generally that for purposes of determining the inclusion plr-112389-00 ratio every individual is allowed a gstt exemption of dollar_figure adjusted for inflation as provided in sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under sec_2632 any allocation of gstt exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate under sec_2632 any portion of an individual’s gstt exemption which has not been allocated within the time prescribed in sec_2632 is deemed allocated first to property which is the subject of a direct_skip occurring at the individual’s death and second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death under sec_2652 the term transferor means in the case of any property subject_to the estate_tax the decedent sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gstt exemption may be allocated to the qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions of time actually granted for the estate of the transferor and the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonprorata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the date of death to the date of funding under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except plr-112389-00 subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 based solely on the information submitted and the representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently we rule as follows an extension of time for dividing the martial trust into the gstt exempt marital trust and the gstt taxable marital trust is granted until days after the date of this letter an extension of time for making the reverse_qtip_election under sec_2652 with respect to the gstt exempt marital trust is granted until days after the date of this letter an extension of time for dividing son’s trust into son’s gstt exempt trust and son’s gstt taxable trust is granted until days after the date of this letter an extension of time for dividing daughter’s trust into daughter’s gstt exempt trust and daughter’s gstt taxable trust is granted until days after the date of this letter the extension of time to sever the trusts and to make the reverse_qtip_election does not extend the time to allocate gstt exemption accordingly in this case decedent’s and spouse’s available gstt exemption is allocated pursuant to the automatic allocation rules under sec_2632 based on these rules and assuming severance as described above we conclude that the inclusion_ratio with respect to son’s gstt exempt trust and daughter’s gstt exempt trust will be zero in the case of spouse’s gstt exemption the exemption is allocated as prescribed under sec_2632 between son’s taxable gstt trust daughter’s taxable gstt trust and any other transfers of assets includible in spouse’s gross_estate that have gstt consequences other than son’s gstt exempt trust and daughter’s gstt exempt trust plr-112389-00 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
